Judgment, Supreme Court, New York County (Bonnie Wittner, J.), rendered October 1, 1999, convicting defendant, upon his plea of guilty, of criminal possession of a weapon in the third degree, and sentencing him, as a second felony offender, to a term of three years, unanimously affirmed.
Defendant’s constitutional challenge to the procedure under which he was sentenced as a second felony offender is unpreserved for appellate review and, in any event, is without merit (see People v Rosen, 96 NY2d 329, cert denied 534 US 899). Concur — Andrias, J.P., Saxe, Buckley and Lerner, JJ.